DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Swanson does not disclose "determining by the processor, based on a pre-determined relation between lesion size and an amount of ablative energy for a selected tissue temperature, an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the lesion size at the selected tissue temperature," as required by amended claim 1.
Examiner Respectfully contends that Panescu teaches determining by the one or more processors, based on a pre-determined relation (boundary function) of multiple variables including a lesion size (lesion depth and volume), an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the lesion size at a maximum tissue temperature, as further discussed in the rejection to claims 5 and 6 below. 
Swanson teaches a controller including an input for receiving from a physician a desired therapeutic result in terms of a lesion depth and a maximum tissue temperature developed within the lesion; wherein the controller also includes a processing element which retains a function correlating an observed relationship among variables including lesion boundary depth, ablation power level, ablation time, actual sub-surface tissue temperature, and electrode temperature; and wherein the controller uses the function to control operating parameters to achieve the desired therapeutic result (lesion depth and maximum developed temperature), as discussed in Swanson (Col. 27, Lines 1-19) and in the rejection to claims 5 and 6 below. In this case, the input maximum tissue temperature developed within the lesion would be considered a “selected tissue temperature.”
Swanson further teaches selecting a user selecting a set temperature, and a controller configured to adjust the amplitude of an RF voltage applied to the electrode to establish and maintain a sensed temperature at the set temperature, as further discussed in Swanson (Col. 29, Lines 32-40) and in the rejection to claims 5 and 6 below.
As further discussed in the rejection to claims 5 and 6 below, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu to incorporate the teachings of Swanson, and configure the electroporation device of Panescu to allow a user to input both a set temperature and the desired maximum developed tissue temperature as part of the desired therapeutic result, and to have the boundary function used by the controller of Panescu take into account both the input set temperature and the input maximum developed tissue temperature as variables in the boundary function.
Applicant further argues that Swanson does not teach the amount of ablative energy to be applied to tissue by an electrode is based upon the set temperature by itself based upon a pre-determined relation between lesion size and the amount of ablative energy at a given tissue temperature.
Examiner respectfully contends that the claim language of claims 1, 5, and 15 of the present application do not require the amount of ablative energy to be applied to tissue by an electrode to be based upon the set temperature by itself based upon a pre-determined relation between lesion size and the amount of ablative energy at a given tissue temperature. The claim language “determining by the processor, based on a predetermined relation between lesion size and an amount of ablative energy for a selected tissue temperature, and amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the lesion size at the selected tissue temperature” only requires that an amount of ablative energy be determined by the processor using a predetermined relationship involving at least lesion size, an amount of ablative energy, and a selected temperature. Giving the claim broadest reasonable interpretation, any relation comprising other variables in addition to lesion size, an amount of ablative energy, and a selected tissue temperature would read on the claimed relation. The combination of Panescu/Swanson, as further discussed in the rejection to claims 5 and 6 below, teaches a relation (boundary function) comprising at least lesion size, an amount of ablative energy, and a selected tissue temperature.
Applicant further argues that there is no teaching or suggestion to modify Panescu in the manner according to Examiner in rejection to claims 5 and 6 in the non-final rejection dated 12/29/2021, stating “Panescu applies a "function" that is correlates a relationship among five operating conditions: [1] lesion boundary depth, [2] ablation power level, [3] ablation time, [4] actual or predicted sub-surface tissue temperature, and [5] electrode temperature." (Id.) The user inputs "inputs a desired therapeutic result," not "a lesion size in tissue and a selected tissue temperature to be maintained during ablation," as required by amended claim 1, and the processor compares the "desired therapeutic result" to the "function" and based on this comparison, selects an operating condition. Panescu requires this "function" in order to achieve "precise control over the emission of ablating energy" and fulfill the "principal objective of the invention," which is to reliably control the application of energy to ablate body tissue. (Panescu, col. 1, lines 28-40.) Confirming the above, Panescu makes it clear that the physician inputs more than a lesion size and a tissue temperature” Additionally, Applicant argues the suggestion to modify the master controller of Panescu is based solely upon hindsight and Applicant’s disclosure would defeat the stated purpose of Panescu, which is to “precisely control over the emission of ablating energy” based upon the physician inputting characteristics of the electrode, a prescribed identification code, a desired maximum RF power level PMAX, a desired time t and a desired maximum tissue temperature TMAX.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Examiner respectfully contends that Panescu teaches that the lesion size and maximum tissue developed tissue temperature are part of the input therapeutic result. (Abstract: The therapeutic result includes a lesion that extends beneath the tissue-electrode interface to a boundary depth between viable and nonviable tissue and a maximum tissue temperature developed within the lesion between the tissue-electrode interface and the boundary depth.) As a result, by inputting a desired therapeutic result, a user would also be inputting at least the desired lesion size and maximum tissue temperature. 
Furthermore, Examiner respectfully contends that modifying the master controller of Panescu to be able to consider and control more variables in the boundary equation would result in a more precise control over the emission of ablative energy, and therefore would not defeat the stated purpose of Panescu.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5, and 15 recite the limitation "for a selected tissue temperature" in the 5th, 8th, and 7th lines of the claims respectively.  It is unclear whether this selected tissue temperature is the same selected tissue temperature indicated by the user input previously recited in the claims, or if it is a different tissue temperature. For the purpose of examination, the limitations “for a selected tissue temperature” is interpreted as --for the selected tissue temperature-- Claims 2-4, 6-14, and 16-20 are rejected due to their respective dependencies on claims 1, 5, and 15.
Claims 16-20 recite dependence on method claim 9, despite appearing to depend on claim 15 as being directed to a computer program product. This renders claims 16-20 unclear as to which claim is being further limited. For the purpose of examination, claims 16-20 are interpreted to depend on claim 15.
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu et al. (hereinafter “Panescu”) (US 6,056,745) in view of Swanson et al. (hereinafter “Swanson”) (US 5,868,737) in view of Srivastava (US 2014/0276783 A1).
Regarding claims 5 and 6, Panescu teaches 
one or more processors; (Fig. 8, Char. 98: master controller) and 
a non-transitory computer readable medium (Col. 10, Lines 57-59: memory) 
a plurality of instructions, which when executed, cause the one or more processors to: (Master controller (98) would have to use a plurality of instructions allowing it to at least interpret user inputs, analyze necessary data, and control the ablation system): 
receive, by the one or more processors, user input indicating a lesion size in tissue and a selected maximum tissue temperature to be maintained during ablation; (Col. 10, Line 62-Col. 11, Line 2: Input device (100) is included in master controller (98), and is used to set multiple variables including both a desired lesion depth and maximum temperature)
determine by the one or more processors, based on a pre-determined relation between lesion size and an amount of ablative energy for a selected maximum tissue temperature, an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the lesion size at the selected tissue maximum temperature, (Table 1; Col. 11, Lines 3-24: the controller determines an output power of 31W should be used based on the variables input from the user (maximum temp, desired depth, etc.) using the matrix and boundary function; the matrix and boundary function are pre-determined relations between all the input variables.) the pre-determined relation being one of a plurality of pre-determined relations corresponding to a plurality of temperatures derived from at least one of a model or through calibration; (Col. 10, Lines 16-36, and Table 1: The matrix of Table 1, and the boundary function comprise pre-determined relations corresponding to a plurality of temperatures (at least electrode temperature T1); Col. 8, Line 60 – Col. 9, Line 5: relationships between ablation depth, temperature of the thermal mass of the electrode, magnitude of RF power, and ablation time can be observed empirically and/or by computer modelling.) and 
control an ablation probe to apply the amount of ablative energy that matches the selected lesion size. (Col. 11, Lines 16-19)
Panescu, as applied to claims 5 and 6 above, is silent regarding the instructions being stored in the non-transitory computer readable medium; the temperature indicated by a user is a tissue temperature comprising a temperature of an ablative electrode that applies an ablative energy; that the amount of ablative energy in the pre-determined relation is for the selected tissue temperature; or that the plurality of temperatures of the plurality of pre-determined relations is a plurality of tissue temperatures.
Swanson, in an analogous device, teaches a user input indicating a selected tissue temperature (Col. 29, Lines 32-35: a physician establishes a set point temperature) comprising a temperature of an ablative electrode that applied an ablative energy (Col. 29, Lines 32-35: A controller (42) compares the set point temperature with the highest sensed temperature at a given electrode region (TEMP(J)). The temperature of the ablative electrode would be the same as the temperature of the tissue at the point of contact between the electrode and tissue.) and that an amount of ablative energy is determined using the selected tissue temperature. (Col. 29, Lines 35-40: the controller (42) varies the amplitude of the RF voltage to establish and maintain TEMP(J) at the set point temperature)
In this case, the set point temperature is being used as both a maximum and minimum temperature, as the controller (42) will not let the highest sensed temperature be above or below the set point temperature.
Swanson further teaches that the controller (42) includes a processing element (302), which retains a function that correlates an observed relationship among lesion depth, ablation power level, ablation time, tissue temperature, and electrode temperature. (Col. 27, Lines 10-20) A user can input a desired therapeutic result, such as a lesion depth or maximum developed tissue temperature, (Col. 27, Lines 1-9) and the controller (42) compares the desires result to the function and uses the comparison to select an operating condition, comprising controlling the ablation power level, to achieve the desired therapeutic result without exceeding a prescribed tissue temperature. (Col. 27, Lines 14-34)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu to incorporate the teachings of Swanson, and configure the master controller (98) of Panescu to use the function of Swanson; wherein the function correlates an observed relationship among variables including lesion depth, power level, tissue temperature, and electrode temperature. 
Furthermore, it would have been obvious to configure the master controller of Panescu to also use a selected temperature input by a user instead of only a maximum temperature to control the ablation parameters, wherein the selected temperature comprises a temperature of an ablative electrode to determine and control the amount of ablative energy. 
Including the function of Swanson would be a simple substitution of one function with another comprising the same, or similar, variables for the predictable result of determining necessary operating conditions for creating a lesion using given input variables. Inputting and using a selected temperature comprising a temperature of an ablative electrode to determine and control the amount of ablative energy would allow for greater accuracy in the device’s output and the calculated operating conditions for achieving the desired therapeutic result. By maintaining the lesion temperature at a specific temperature, instead of only under a maximum temperature, the calculations to determine the necessary operating conditions can be completed with more specificity and certainty, making the calculations more accurate.
In this combination, by allowing a user to input a set tissue temperature, the processor would be configured to use a plurality of pre-determined relations each using different set temperatures at least in that each boundary function with at least one changed value for a variable would be considered a new “relation.”
The combination of Panescu/Swanson, as applied to claims 5 and 6 above, is silent regarding the plurality of instructions being stored in the non-transitory computer readable medium.
Srivastava, in a similar field of endeavor, teaches an electrosurgical system comprising a computing module (Fig. 14, Char. 200: computing module) comprising a processor (Fig. 14, Char. 204: processor) and a memory module; (Fig. 14, Char. 208: memory) wherein the memory stores instructions to be executed by the processor. (Page 12, Par. [0125])
Srivastava further teaches that the processing circuitry can be configured to execute stored instructions relating to a control algorithm, a feedback algorithm, and other functions of a treatment device (Page 5, Par. [0059])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson, as applied to claims 5 and 6 above, to incorporate the teachings of Srivastava, and configure the plurality of instructions to be stored in the memory of Panescu. Saving information, including a plurality of instructions, within a memory is well known in the art. Furthermore, even if the plurality of instructions were to be saved in a different component, saving the instructions within the memory of Panescu would be a simple substitution of one data storage location for another.
Regarding method claims 1 and 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claims 5 and 6, since operation of the prior art relied on to reject apparatus claims 5 and 6 would naturally result in the step of method claims 1 and 2 being satisfied.
Regarding claim 8, the combination of Panescu/Swanson/Srivastava, as applied to claims 5 and 6 above, teaches the pre-determined relation is stored in a lookup table. (Panescu: Col. 10, Table 1 and Col. 11, Lines 10-12: the function is defined in a matrix, which is represented by Tables 1 and 2)
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 4 being satisfied.
Regarding claim 12, the combination of Panescu/Swanson/Srivastava, as applied to claim 5 above, is silent regarding the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine the effectivity of the at least one electrode in passing energy to the tissue.
Srivastava further teaches using pressure sensors to determine when proper contact between an electrode and a target tissue is achieved. (Page 9, Par. [0102]-[0103])
Determining whether proper contact between an electrode and tissue is achieved would also determine the effectivity of the electrode in passing energy to tissue, at least in that proper contact would result in higher efficiency than if no contact is present (lower efficiency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson/Srivastava to further incorporate the teachings of Srivastava, and configure the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine when proper contact between an electrode and a target tissue is achieved. Doing so would minimize the risk of accidentally applying energy within a patient’s body without sufficient contact between the ablative electrodes and tissue, ensuring the completeness of the lesion formation.
Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 9 being satisfied.
Regarding claim 13, the combination of Panescu/Swanson/Srivastava, as applied to claim 5 above, teaches the program instructions further cause the one or more processors to monitor the temperature of the tissue during the ablation to maintain the temperature within a predetermined tolerance range. (Swanson: Col. 29, Lines 32-40 – it is implicit that this feature be present in the Panescu/Swanson/Srivastava combination based on the rejection to claim 5 above.)
Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 13, since operation of the prior art relied on to reject apparatus claim 13 would naturally result in the step of method claim 10 being satisfied.
Regarding claim 14, the combination of Panescu/Swanson/Srivastava, as applied to claim 13 above, teaches the program instructions further cause the one or more processors to adjust an irrigation flow rate and the level of power output to maintain the temperature within the predetermined tolerance range. (Swanson: Col. 27, Lines 14-34: A processing element compares the desired therapeutic result, including the set maximum developed tissue temperature, and control various aspects of the ablation procedure to achieve the desired therapeutic result – it is implicit that this feature be present in the Panescu/Swanson/Srivastava combination based on the rejection to claim 5 above; Panescu: Col. 11, Lines 35-43: The master controller can control the rate of cooling by commanding the pump controller (94) to adjust the flow rate of the cooling medium over time in response to variations in variations of T1 to establish and maintain the set T1)
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 14, since operation of the prior art relied on to reject apparatus claim 14 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 15 and 16, Panescu teaches 
one or more processors (Fig. 8, Char. 98: master controller) comprising a non-transitory computer-readable medium (Col. 10, Lines 57-59: memory), 
a plurality of instructions, which when executed, cause the one or more processors to: (Master controller (98) would have to use a plurality of instructions allowing it to at least interpret user inputs, analyze necessary data, and control the ablation system) 
receive a user input indicating a lesion size in tissue and a selected tissue temperature to be maintained during ablation; (Col. 10, Line 62-Col. 11, Line 2: Input device (100) is included in master controller (98), and is used to set multiple variables including both a desired lesion depth and maximum temperature)
determine, based on a pre-determined relation between lesion size and an amount of ablative energy for a selected maximum tissue temperature, an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the lesion size at the selected maximum tissue temperature, (Table 1; Col. 11, Lines 3-24: the controller determines an output power of 31W should be used based on the variables input from the user (maximum temp, desired depth, etc.) using the matrix and boundary function; the matrix and boundary function are pre-determined relations between all the input variables.) the pre-determined relation being one of a plurality of pre-determined relations corresponding to a plurality of tissue temperatures derived from at least one of a model or through calibration; (Col. 10, Lines 16-36, and Table 1: The matrix of Table 1, and the boundary function comprise pre-determined relations corresponding to a plurality of temperatures (at least electrode temperature T1); Col. 8, Line 60 – Col. 9, Line 5: relationships between ablation depth, temperature of the thermal mass of the electrode, magnitude of RF power, and ablation time can be observed empirically and/or by computer modelling.) and 
control an ablation probe to apply the amount of ablative energy that matches the selected lesion size. (Col. 11, Lines 16-19)
Panescu, as applied to claims 5 and 6 above, is silent regarding a computer program product comprising computer-readable program code to be executed by the one or more processors when retrieved from the non-transitory computer-readable medium, the program code including the instructions; the temperature indicated by a user is a tissue temperature comprising a temperature of an ablative electrode that applies an ablative energy; that the amount of ablative energy in the pre-determined relation is for the selected tissue temperature; or that the plurality of temperatures of the plurality of pre-determined relations is a plurality of tissue temperatures.
Swanson, in an analogous device, teaches a user input indicating a selected tissue temperature (Col. 29, Lines 32-35: a physician establishes a set point temperature) comprising a temperature of an ablative electrode that applied an ablative energy (Col. 29, Lines 32-35: A controller (42) compares the set point temperature with the highest sensed temperature at a given electrode region (TEMP(J)). The temperature of the ablative electrode would be the same as the temperature of the tissue at the point of contact between the electrode and tissue.) and that an amount of ablative energy is determined using the selected tissue temperature. (Col. 29, Lines 35-40: the controller (42) varies the amplitude of the RF voltage to establish and maintain TEMP(J) at the set point temperature)
In this case, the set point temperature is being used as both a maximum and minimum temperature, as the controller (42) will not let the highest sensed temperature be above or below the set point temperature.
Swanson further teaches that the controller (42) includes a processing element (302), which retains a function that correlates an observed relationship among lesion depth, ablation power level, ablation time, tissue temperature, and electrode temperature. (Col. 27, Lines 10-20) A user can input a desired therapeutic result, such as a lesion depth or maximum developed tissue temperature, (Col. 27, Lines 1-9) and the controller (42) compares the desires result to the function and uses the comparison to select an operating condition, comprising controlling the ablation power level, to achieve the desired therapeutic result without exceeding a prescribed tissue temperature. (Col. 27, Lines 14-34)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Panescu to incorporate the teachings of Swanson, and configure the master controller (98) of Panescu to use the function of Swanson; wherein the function correlates an observed relationship among variables including lesion depth, power level, tissue temperature, and electrode temperature. 
Furthermore, it would have been obvious to configure the master controller of Panescu to also use a selected temperature input by a user instead of only a maximum temperature to control the ablation parameters, wherein the selected temperature comprises a temperature of an ablative electrode to determine and control the amount of ablative energy. 
Including the function of Swanson would be a simple substitution of one function with another comprising the same, or similar, variables for the predictable result of determining necessary operating conditions for creating a lesion using given input variables. Inputting and using a selected temperature comprising a temperature of an ablative electrode to determine and control the amount of ablative energy would allow for greater accuracy in the device’s output and the calculated operating conditions for achieving the desired therapeutic result. By maintaining the lesion temperature at a specific temperature, instead of only under a maximum temperature, the calculations to determine the necessary operating conditions can be completed with more specificity and certainty, making the calculations more accurate.
In this combination, by allowing a user to input a set tissue temperature, the processor would be configured to use a plurality of pre-determined relations each using different set temperatures at least in that each boundary function with at least one changed value for a variable would be considered a new “relation.”
The combination of Panescu/Swanson, as applied to claims 5 and 6 above, is silent regarding a computer program product comprising computer-readable program code to be executed by the one or more processors when retrieved from the non-transitory computer-readable medium, the program code including the instructions;
Srivastava, in a similar field of endeavor, teaches an electrosurgical system comprising a computing module (Fig. 14, Char. 200: computing module) comprising a processor (Fig. 14, Char. 204: processor) and a memory module; (Fig. 14, Char. 208: memory) wherein the memory stores computer-readable program code to be executed by the one or more processors when retrieved from the non-transitory computer-readable medium, the program code including the instructions to be executed by the processor. (Page 12, Par. [0125]: information and instructions to be execute by the processor (204) are stored in memory (208); Page 12, Par. [0129]: The instructions sent to the processing device for execution comprise program code)
Srivastava further teaches that the processing circuitry can be configured to execute stored instructions relating to a control algorithm, a feedback algorithm, and other functions of a treatment device (Page 5, Par. [0059])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson, as applied to claims 5 and 6 above, to incorporate the teachings of Srivastava, and configure the memory of Panescu to store computer-readable program code to be executed by the one or more processors when retrieved from the non-transitory computer-readable medium, the program code including the plurality instructions to be executed by the processor. Saving information, including program code and a plurality of instructions, within a memory is well known in the art. Furthermore, even if the program code and plurality of instructions were to be saved in a different component, saving them within the memory of Panescu would be a simple substitution of one data storage location for another.
In this combination, the instructions/program code, and at least the matrix and boundary function of Panescu would be considered a computer program product.
Regarding claim 18, the combination of Panescu/Swanson/Srivastava, as applied to claims 15 and 15 above, teaches determining the amount of energy comprises reading at least part of the relation from a lookup table. (Panescu: Col. 10, Table 1 and Col. 11, Lines 10-12: the function is defined in a matrix, which is represented by Tables 1 and 2)
Regarding claim 19, the combination of Panescu/Swanson/Srivastava, as applied to claim 15 above, is silent regarding the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine the effectivity of the at least one electrode in passing energy to the tissue.
Srivastava further teaches using pressure sensors to determine when proper contact between an electrode and a target tissue is achieved. (Page 9, Par. [0102]-[0103])
Determining whether proper contact between an electrode and tissue is achieved would also determine the effectivity of the electrode in passing energy to tissue, at least in that proper contact would result in higher efficiency than if no contact is present (lower efficiency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Panescu/Swanson/Srivastava to further incorporate the teachings of Srivastava, and configure the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine the effectivity of the at least one electrode in passing energy to the tissue. Doing so would minimize the risk of accidentally applying energy within a patient’s body without sufficient contact between the ablative electrodes and tissue, ensuring the completeness of the lesion formation.
Regarding claim 20, the combination of Panescu/Swanson/Srivastava, as applied to claim 15 above, teaches the program instructions further cause the one or more processors to monitor the temperature of the tissue during the ablation to maintain the temperature within a predetermined tolerance range, (Swanson: Col. 29, Lines 32-40 – it is implicit that this feature be present in the Panescu/Swanson/Srivastava combination based on the rejection to claim 15 above.) wherein maintaining the temperature within a predetermined tolerance range comprises adjusting an irrigation flow rate and the level of power output. (Swanson: Col. 27, Lines 14-34: A processing element compares the desired therapeutic result, including the set maximum developed tissue temperature, and control various aspects of the ablation procedure to achieve the desired therapeutic result – it is implicit that this feature be present in the Panescu/Swanson/Srivastava combination based on the rejection to claim 15 above; Panescu: Col. 11, Lines 35-43: The master controller can control the rate of cooling by commanding the pump controller (94) to adjust the flow rate of the cooling medium over time in response to variations in variations of T1 to establish and maintain the set T1)
Claims 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 6,056,745) in view of Swanson (US 5,868,736), in view of Srivastava (US 2014/0276783 A1), as applied to claims 1, 5, and 15 respectively above, and further in view of Edwards et al. (hereinafter “Edwards”) (US 6,358,245 B1).
Regarding claims 7 and 17, the combinations of Panescu/Swanson/Srivastava, as applied to claims 5 and 15 respectively above, does not explicitly teach the processor is further configured to present to a user the indicated lesion size and tissue temperature, and the determined amount of energy.
Edwards, in a similar field of endeavor teaches a display microprocessor configured to receive data from a controller and format the data for display to a physician. (Col. 35, Lines 55-64) A display is used to view and adjust parameters of a radio frequency ablation procedure, including target temperature, maximum power, and coagulation level. (Col. 40, Line 66 - Col. 41, Line 11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Panescu/Swanson/Srivastava, as applied to claims 5 and 15 respectively above, to incorporate a display configured to allow a physician to view and adjust parameters of an ablation procedure of Edwards and include a display configured to display any and all variables used in controlling the ablation device of Panescu. Doing so would allow a user to easily see all of the parameters being used to control the device, and quickly reference the display to give themselves a better understanding of the details of the device/procedure.
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 3 being satisfied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794